Appeal by plaintiff from a judgment of the Supreme Court at Trial Term, entered in Ulster County on November 2, 1953, upon a jury verdict of no cause of action in an automobile negligence ease. Plaintiff’s automobile was parked in the easterly lane of Canal Street in the village of Ellenville, N. Y., headed east. A car driven by defendant William Cohen and owned by defendant Rubin Cohen was proceeding easterly on Canal Street and collided with the open or partly open left door of plaintiff’s car. Plaintiff testified that he had walked from his house around the rear of the ear, did not see the defendants’ automobile approaching, and when he had opened the left door of his car and was half way in the car, the collision occurred and he sustained injuries. It is the defendants’ contention that the plaintiff was inside of his car and that the door opened suddenly when they were almost opposite it, and that defendants’ ear hit the open door. Defendant Rubin Cohen counterclaimed for damages to his vehicle. The case was submitted to the jury for separate verdicts, and they found a verdict of no cause of action upon the plaintiff’s claim, and a verdict of no cause of action upon the defendant Rubin Cohen counterclaim. No appeal was taken by the defendant Rubin Cohen from the judgment dismissing his counterclaim. We find no substantial or reversible errors in the record, and we think the record presents a clear question of fact, which was submitted to the jury with a clear and adequate charge. Judgment unanimously affirmed, with costs. Present — Foster, P. J., Bergan, Coon, Halpern and Zeller, JJ.